¶ 1. On March 12, 2012, disciplinary counsel filed with the Court a petition for reciprocal discipline, seeking the disbarment of respondent David W. Pellenz, an attorney admitted to the practice of law in Vermont. The petition was based on an order of the New Hampshire Supreme Court, dated March 12, 2012, disbarring respondent from the practice of law in New Hampshire. The disbarment was predicated on respondent’s con*624viction of the crime of hindering apprehension or prosecution, which was based, in turn, on evidence that respondent had attempted to induce a witness to withhold testimony in a criminal prosecution. In its order of disbarment, the New Hampshire Supreme Court noted that respondent had submitted his “resignation” from the bar, but the court found that respondent failed to provide a proper affidavit in support of the request and that, given the gravity of the offense, disbarment was the appropriate sanction.
¶ 2. On March 26, 2012, this Court issued an order directing respondent and disciplinary counsel to inform the Court within thirty days from the date of the order of any basis under A.0.9, Rule 20.D that imposition of identical discipline in this state would be unwarranted. Respondent’s only response was a letter, dated April 2, 2012, seeking to resign from the practice of law in Vermont. Disciplinary counsel, in response, submitted a renewed petition, asserting that respondent’s request to resign should be denied and that there was no reason to withhold imposition of the identical discipline in this state.
¶3. Respondent has failed to comply with the procedural requirements of A.O. 9, Rule 19.A. for resigning from the bar, and has identified no ground under A.O. 9, Rule 20.D for withholding imposition of the identical discipline imposed in New Hampshire. We concur, moreover, in the New Hampshire Supreme Court’s conclusion that disbarment is the appropriate sanction in light of the gravity of the offense for which respondent stands convicted.
¶ 4. Accordingly, respondent is hereby disbarred from the practice of law in the State of Vermont. Respondent shall comply with the requirements of A.O. 9, Rule 23.